Exhibit 10.100

PROMISSORY NOTE

 

Date: March 7, 2003

 

FOR VALUE RECEIVED

, the undersigned, , a ("Borrower"), promises to pay to the order of RESIDENTIAL
FUNDING CORPORATION, a Delaware corporation ("Lender" or, together with its
successors and assigns, "Holder") whose principal place of business is 8400
Normandale Lake Blvd., Suite 250, Minneapolis, Minnesota 55437, or at such other
place as the Holder may designate from time to time, (i) a principal sum equal
to the amount of Warehousing Advances outstanding under the Agreement (as that
term is defined below), (ii) interest on that amount from the date of each
Warehousing Advance until repaid in full, and (iii) all other fees, charges and
other Obligations due under the Agreement (including reasonable attorneys' fees
and expenses incurred in connection with the collection of this Note), at the
rates and at the times set forth in the Agreement. All payments under this Note
and the Agreement must be made in lawful money of the United States and in
immediately available funds.



This Note evidences a line of credit and is the Warehousing Note referred to in
that certain Warehousing Credit and Security Agreement dated March 7, 2003,
between Borrower and Lender (as amended, restated, renewed or replaced, the
"Agreement"). Reference is made to the Agreement (which is incorporated by
reference as fully and with the same effect as if set forth at length in this
Note) for a description of the Collateral and a statement of (a) the covenants
and agreements made by Borrower, (b) the rights and remedies granted to Lender
and (c) the other matters governed by the Agreement. Capitalized terms not
otherwise defined in this Note have the meanings set forth in the Agreement.

In addition to principal, interest, fees and other charges payable by Borrower
under this Note and the Agreement, Borrower must pay all out-of-pocket costs and
expenses of Lender, including reasonable fees, service charges and disbursements
of counsel (including allocated costs of internal counsel), in connection with
the enforcement and collection of this Note.

Borrower waives demand, notice, protest and presentment in connection with
collection of amounts outstanding under this Note.

This Note is governed by the laws of the State of Minnesota, without reference
to its principles of conflicts of laws.

IN WITNESS WHEREOF,

Borrower has executed this Note as of the day and year first above written.



,

a



By: Matt Roberts

Its: CFO




--------------------------------------------------------------------------------


